Citation Nr: 1042366	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971, and from March 1980 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In the September 2007 rating decision from which this appeal 
arises, the RO also denied an increased rating for hypertension.  
In his January 2009 substantive appeal to the Board, the Veteran 
specifically limited his appeal to service connection for sleep 
apnea.  Therefore, an increased rating for hypertension is not in 
appellate status and is not before the Board.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010).  

In July 2010, the Veteran testified at a hearing before the 
Board, seated at the RO.  A transcript is of record.  At that 
hearing, the undersigned Acting Veterans Law Judge agreed to hold 
the record of evidence open for 30 days to allow the Veteran to 
submit new evidence.  During the ensuing 30-day period, the 
Veteran submitted further evidence for the Board to consider.  
 

FINDINGS OF FACT

1.  The Veteran experienced symptoms of sleep apnea during 
service.

2.  The Veteran experienced continuous sleep apnea symptomatology 
after discharge from service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
sleep apnea, there is no reason to discuss how VA has satisfied 
the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Sleep Apnea

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's sleep apnea.  

As an initial matter, the record indicates that the Veteran 
developed chronic symptoms of sleep apnea during his second term 
of service, lasting from March 1980 to November 1997.  The 
Veteran's service treatment records, to include his service 
medical examinations, do not contain any notation indicating 
diagnosis for sleep apnea; however, in a February 1990 service 
treatment record, the Veteran reported an inability to sleep 
soundly, causing muscle aches, and a tired, run-down feeling.  
The examiner noted that the Veteran's blood pressure was 154/94.  
The diagnosis was probable acute sinusitis.  Subsequent service 
and post-discharge treatment records indicate further treatment 
for hypertension.  

In a September 2008 statement, a fellow service member stated 
that he served in the Veteran's unit from 1986 to 1989 and from 
1993-1994, during which time he was assigned temporary duty with 
the Veteran and had to stay in the same barracks.  The fellow 
service member wrote that, while attempting to sleep, he noticed 
that the Veteran would snore, become quiet, and then gasp for 
breath.  

Having found that the Veteran had symptoms of sleep apnea during 
service, the Board finds that the competent lay evidence of 
record indicates chronic symptomatology of sleep apnea occurring 
during service, and continuous symptoms of sleep apnea occurred 
after service.  Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) 
(finding that lay persons are competent to relay their account of 
in-service and post-service symptoms).  Specifically, at the July 
2010 Board personal hearing, the Veteran testified that he had 
experienced chronic symptoms of tiredness and fatigue dating back 
to service, starting in the 1980s.  (Hearing Transcript, pages 
18-19, 21).  At the same hearing, the Veteran's wife of 39 years 
testified that, beginning during the mid-1990s, the Veteran 
experienced sleeping difficulties, typified by snoring followed 
by an inability to breathe.  She indicated that this 
symptomatology had continued since the mid-1990s until the 
present.  (Hearing Transcript, pages 15-16).  

On the question of relationship of currently diagnosed sleep 
apnea to the in-service and post-service symptoms, the post-
discharge treatment records indicate that the Veteran was 
initially diagnosed with obstructive sleep apnea, severe in 
nature, with nocturnal snoring and hypoxemia, in November 2006 by 
Dr. Hemang Shah, M.D., a private examiner.  In an April 2008 
letter, Dr. Sanjay G. Shah, M.D., a private examiner, stated that 
there might be a correlation between the Veteran's sleep apnea 
and his service-connected hypertension.  He noted that, since the 
Veteran had been treated for sleep apnea, his hypertension had 
improved.  In an August 2010 letter, Dr. Hemang Shah reported 
that he had reviewed the Veteran's service treatment records as 
well as his post-discharge private treatment records.  He noted 
the Veteran's in-service complaints of sleep difficulties, 
recorded in the February 1990 service treatment record.  He also 
noted that the service treatment records indicated that the 
Veteran was treated for hypertension from February 1994 through 
the remainder of service.  Having reviewed the post-service 
treatment records, indicating positive treatment for sleep apnea 
since 2006, Dr. Shah opined that it was at least as likely as not 
that the Veteran had sleep apnea while he was on active duty.  

Considering this evidence, the Board finds that the Veteran had a 
chronic sleep apnea disorder in service with continuity of 
symptomatology since discharge.  C.F.R. § 3.303(b).  Therefore, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for a sleep apnea is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.  


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


